DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2018/0062780 A1) in view of Inomata (US 2013/0215910 A1).

Shimizu et al. disclose a method, system and apparatus for synchronizing time with the following features: regarding claim 1, a communication apparatus that is included in a communication system that selects from a plurality of communication apparatuses, a grandmaster that is to be a standard of time of the plurality of communication apparatuses, the communication system including the plurality of communication apparatuses, the communication apparatus comprising: processing circuitry to: when receiving a synchronization message that includes time of the grandmaster from the grandmaster, calculate a time difference between the time of the grandmaster and time of the communication apparatus, and change count speed of a time counter that counts the time of the communication apparatus in a way that the time of the communication apparatus synchronizes with the time of the grandmaster at a time when a time correction period that is specified beforehand elapses, based on the time difference, wherein the processing circuitry calculates, as a count correction speed ratio, a ratio between a count number of the time counter that is the count number of the time counter in the time correction period for the time of the communication apparatus to synchronize with the time of the grandmaster, and a count number of a time counter of the grandmaster in the time correction period, and changes the count speed based on the count correction speed ratio (Fig. 2, illustrates an example of the entire configuration of a time synchronization system in accordance with one embodiment of the present invention. See teachings in [0042-0044, 0053, 0057, 0081-0084] summarized as “a communication apparatus that is included in a communication system that selects from a plurality of communication apparatuses, a grandmaster that is to be a standard of time of the plurality of communication apparatuses (i.e. time synchronization system in includes a plurality of master nodes (master node 1A, master node 1B, . . . master node 1N, a plurality of slave nodes (slave node 2A, slave node 2B, . . . slave node 2N and a plurality of switches (switch 3A, switch 3B, . . . switch 3N, and this time synchronization system forms a hierarchical structure in which the master nodes are in a higher-level layer and the slave nodes are in a lower-level layer, wherein the master nodes 1” function as grand master clocks for synchronizing the time according to the precision time protocol (PTP), and the grandmaster functions as primary is selected from the plurality of  which master nodes function as the secondary master nodes [0042-0044]), the communication system including the plurality of communication apparatuses, the communication apparatus comprising: processing circuitry to (i.e. the system includes a plurality of slave nodes (slave node 2A, slave node 2B, . . . slave node 2N and a plurality of switches (switch 3A, switch 3B, . . . switch 3N, and comprising a control unit 22 (fig. 5) [0081]), when receiving a synchronization message that includes time of the grandmaster from the grandmaster (i.e. the master node 1 sends a Sync message to the slave node 2, wherein the Sync message contains the message transmission time (t1) [0053]), calculate a time difference between the time of the grandmaster and time of the communication apparatus (i.e. Using t1, t2, t3, and t4, the slave node 2 calculates the round-trip delay time and the offset value of the slave node 2 relative to the clock of the master node 1 that is the difference between the clock of the master node 1 and the clock of the slave node 2, and the offset value of the slave node 2 is calculated by the following equation 1 [0057]), and change count speed of a time counter that counts the time of the communication apparatus in a way that the time of the communication apparatus synchronizes with the time of the grandmaster at a time when a time correction period that is specified beforehand elapses, based on the time difference (i.e. after calculating the time offset value of the slave node 2 with the formula, and reiterating these processes multiple times in one second, the two clocks are maintained in synchronization with each other, and the PTP further involves processes such as time correction to achieve time synchronization with higher accuracy in terms of error, and the slave nodes 2 configured to correct a local slave clock thereof by synchronizing time with time in a local master clock, wherein the control unit 22 executing a predetermined program stored in the storage unit 23, the control unit 22 performs control and operation such that a time correction unit 22A and a BMC determination unit 22B can function, wherein the time correction unit 22A corrects the local clock of its slave node 2 by synchronizing the time with the time in the master node according to the time synchronization method in accordance with the PTP, and the time synchronization based on the time elapsed from a reference time [0006, 0057, 0081-0082]), wherein the processing circuitry calculates, as a count correction speed ratio, a ratio between a count number of the time counter that is the count number of the time counter in the time correction period for the time of the communication apparatus to synchronize with the time of the grandmaster, and a count number of a time counter of the grandmaster in the time correction period, and changes the count speed based on the count correction speed ratio (i.e. control unit 22 executing a predetermined program stored in the storage unit 23, the control unit 22 performs control and operation such that a time correction unit 22A and a BMC determination unit 22B can function, the time correction unit 22A corrects the local clock of its slave node 2 by synchronizing the time with the time in the master node according to the time synchronization method in accordance with the PTP, and the BMC determination unit 22B determines the BMC for its slave node 2 based on the BMC selection criteria stored in the storage unit 23 and described in table 2, and the criteria such as clock class and clock accuracy are dynamically updated in the storage unit 23 at regular intervals, and the synchronization-signal reproduction unit 24 reproduces a synchronization signal output 25 by using the local clock of its slave node 2 corrected by the time correction unit 22A, wherein the synchronization signal reproduction is performed according to the equation described in table 1 such that one cycle of the synchronization signal output 25 starts when the local clock matches with the start time of one cycle of the synchronization signal, and the corrected clock obtained as a result of correcting the local clock by the master synchronization unit 12A within a preset time threshold [0064, 0081-0084])”).
Shimizu et al. is teaching of receiving, by a communication apparatus, a synchronization message from the grandmaster find the offset of the clock frequency. Shimizu et al., however, fails to expressly teach to “calculate a time difference” between the time of the grandmaster and time of the communication apparatus.
Shimizu et al. also do not expressly disclose the following features: regarding claim 2, wherein the processing circuitry 25 verifies whether or not an absolute value of the time difference is more than or equal to a threshold, and changes the count speed of the time counter when the time difference is more than or equal to the threshold; regarding claim 3, wherein the processing circuitry calculates the count correction speed ratio by using waiting time that is from a point in time when the synchronization message is received until a start of changing the count speed of the time counter, time when the communication apparatus received the synchronization message, the time correction period, and time when the grandmaster transmitted the synchronization message.
Inomata discloses a transmission method and apparatus for transmitting a timestamp with the following features: regarding claim 1, when receiving a synchronization message that includes time of the grandmaster from the grandmaster, calculate a time difference between the time of the grandmaster and time of the communication apparatus (Fig. 2, a block diagram showing a typical configuration of a communication system to which the present disclosure is applied and which includes a PTP master and a PTP slave, see teachings in [0070-0071, 0080-0084] summarized as “when receiving a synchronization message that includes time of the grandmaster from the grandmaster, calculate a time difference between the time of the grandmaster and time of the communication apparatus (i.e. the system being made of a PTP master 10 and a PTP slave 30 interconnected via a network 20, slave 30 exchanges messages with the master 10 via the network 20. In doing this, the PTP slave 30 synchronizes its time information with that of the master 10, message reception block 33 receives the sync message from the master 10 via the network 20, and extracts from the sync message the transmission time T1i represented by the timestamp in nanoseconds, and also, the message reception block 33 converts in reverse the transmission time T1i represented by the timestamp in nanoseconds to the clock value of .alpha. MHz and outputs the clock value to the correction processing block 34. Furthermore, the message reception block 33 outputs the reception time T2 (clock value of the reference f2) in effect upon receipt of the Sync message to the correction processing block 34 which calculates the frequency drift Delta and outputs the result of the calculation to the slave clock oscillation block 31 which adjusts the frequency f2 in such a manner that a frequency drift input from the correction processing block 34 will become zero [0070-0071, 0080- 0082, 0084])”).
Inomata also discloses the following features: regarding claim 2, wherein the processing circuitry 25 verifies whether or not an absolute value of the time difference is more than or equal to a threshold, and changes the count speed of the time counter when the time difference is more than or equal to the threshold (Fig. 2, a block diagram showing a typical configuration of a communication system to which the present disclosure is applied and which includes a PTP master and a PTP slave, see teachings in [0080] summarized as “clock block 32 counts up an internal counter in accordance with the reference clock of the frequency f2, and supplies the message reception block 33 and message transmission block 35 with the count value as the clock value representing the time information of the PTP slave 30. Also, the clock block 32 adjusts the time information (clock value of the frequency f2) in such a manner that the time difference input from the correction processing block 34 and indicated by the expression (4) above will become zero”); regarding claim 3, wherein the processing circuitry calculates the count correction speed ratio by using waiting time that is from a point in time when the synchronization message is received until a start of changing the count speed of the time counter, time when the communication apparatus received the synchronization message, the time correction period, and time when the grandmaster transmitted the synchronization message (Fig. 2, a block diagram showing a typical configuration of a communication system to which the present disclosure is applied and which includes a PTP master and a PTP slave, see teachings in [0011, 0083-0085] summarized as “with regard to time synchronization, the PTP slave may calculate the time difference defined by the equation (4) based on the Sync message transmission time T1-2, Sync message reception time T2-2, Delay_req transmission time T3, and Delay_req reception time T4. The PTP slave may then have its internal clock T2 adjusted so that the time difference will become zero, wherein the transmission and reception times T1 and T2 (clock values of .alpha. MHz) of the Sync message, on the transmission time T3 (clock value of the frequency f2) of the message "Delay_req" input from the message transmission block 35, and on the reception time T4 (clock value of .alpha. MHz) of the message "Delay_req," the correction processing block 34 calculates the time difference indicated by the expression (4) above and outputs the calculated time difference to the clock block 32”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimizu et al. by using the features as taught by Inomata in order to provide a more effective and efficient system that is capable of calculating a time difference between the time of the grandmaster and time of the communication apparatus, and changes the count speed of the time counter when the time difference is above or equal to the threshold, and also calculates the count correction speed ratio by using waiting time. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 8:
Shimizu et al. disclose a method, system and apparatus for synchronizing time with the following features: regarding claim 8, a communication system comprising a plurality of communication apparatuses that selects, from the plurality of communication apparatuses, a grandmaster that is to be a standard of time of the plurality of communication apparatuses, wherein the communication apparatus includes processing circuitry when receiving a synchronization message that includes time of the grandmaster from the grandmaster, to calculate a time difference between the time of the grandmaster and time of the communication apparatus, and to change count speed of a time counter that counts the time of the communication apparatus in a way that the time of the communication apparatus synchronizes with the time of the grandmaster at a time when a time correction period that is specified beforehand elapses, based on the time difference, wherein processing circuitry calculates, as a count correction speed ratio, a ratio between a count number of the time counter that is the count number of the time counter in the time correction period for the time of the communication apparatus to synchronize with the time of the grandmaster, and a count number of a time counter of the grandmaster in the time correction period, and changes the count speed based on the count correction speed ratio (Fig. 2, illustrates an example of the entire configuration of a time synchronization system in accordance with one embodiment of the present invention. See teachings in [0042-0044, 0053, 0057, 0081-0084] summarized as “a communication system comprising a plurality of communication apparatuses that selects, from the plurality of communication apparatuses, a grandmaster that is to be a standard of time of the plurality of communication apparatuses (i.e. time synchronization system in includes a plurality of master nodes (master node 1A, master node 1B, . . . master node 1N, a plurality of slave nodes (slave node 2A, slave node 2B, . . . slave node 2N and a plurality of switches (switch 3A, switch 3B, . . . switch 3N, and this time synchronization system forms a hierarchical structure in which the master nodes are in a higher-level layer and the slave nodes are in a lower-level layer, wherein the master nodes 1” function as grand master clocks for synchronizing the time according to the precision time protocol (PTP), and the grandmaster functions as primary is selected from the plurality of  which master nodes function as the secondary master nodes [0042-0044]), wherein the communication apparatus includes processing circuitry (i.e. the system includes a plurality of slave nodes (slave node 2A, slave node 2B, . . . slave node 2N and a plurality of switches (switch 3A, switch 3B, . . . switch 3N, and comprising a control unit 22 (fig. 5) [0081]), when receiving a synchronization message that includes time of the grandmaster from the grandmaster, to (i.e. the master node 1 sends a Sync message to the slave node 2, wherein the Sync message contains the message transmission time (t1) [0053]), calculate a time difference between the time of the grandmaster and time of the communication apparatus (i.e. Using t1, t2, t3, and t4, the slave node 2 calculates the round-trip delay time and the offset value of the slave node 2 relative to the clock of the master node 1 that is the difference between the clock of the master node 1 and the clock of the slave node 2, and the offset value of the slave node 2 is calculated by the following equation 1 [0057]), and to change count speed of a time counter that counts the time of the communication apparatus in a way that the time of the communication apparatus synchronizes with the time of the grandmaster at a time when a time correction period that is specified beforehand elapses, based on the time difference (i.e. after calculating the time offset value of the slave node 2 with the formula, and reiterating these processes multiple times in one second, the two clocks are maintained in synchronization with each other, and the PTP further involves processes such as time correction to achieve time synchronization with higher accuracy in terms of error, and the slave nodes 2 configured to correct a local slave clock thereof by synchronizing time with time in a local master clock, wherein the control unit 22 executing a predetermined program stored in the storage unit 23, the control unit 22 performs control and operation such that a time correction unit 22A and a BMC determination unit 22B can function, wherein the time correction unit 22A corrects the local clock of its slave node 2 by synchronizing the time with the time in the master node according to the time synchronization method in accordance with the PTP, and the time synchronization based on the time elapsed from a reference time [0006, 0057, 0081-0082]), wherein processing circuitry calculates, as a count correction speed ratio, a ratio between a count number of the time counter that is the count number of the time counter in the time correction period for the time of the communication apparatus to synchronize with the time of the grandmaster, and a count number of a time counter of the grandmaster in the time correction period, and changes the count speed based on the count correction speed ratio (i.e. control unit 22 executing a predetermined program stored in the storage unit 23, the control unit 22 performs control and operation such that a time correction unit 22A and a BMC determination unit 22B can function, the time correction unit 22A corrects the local clock of its slave node 2 by synchronizing the time with the time in the master node according to the time synchronization method in accordance with the PTP, and the BMC determination unit 22B determines the BMC for its slave node 2 based on the BMC selection criteria stored in the storage unit 23 and described in table 2, and the criteria such as clock class and clock accuracy are dynamically updated in the storage unit 23 at regular intervals, and the synchronization-signal reproduction unit 24 reproduces a synchronization signal output 25 by using the local clock of its slave node 2 corrected by the time correction unit 22A, wherein the synchronization signal reproduction is performed according to the equation described in table 1 such that one cycle of the synchronization signal output 25 starts when the local clock matches with the start time of one cycle of the synchronization signal, and the corrected clock obtained as a result of correcting the local clock by the master synchronization unit 12A within a preset time threshold [0064, 0081-0084])”).
Shimizu et al. is teaching of receiving, by a communication apparatus, a synchronization message from the grandmaster find the offset of the clock frequency. Shimizu et al., however, fails to expressly teach to “calculate a time difference” between the time of the grandmaster and time of the communication apparatus.
Inomata discloses a transmission method and apparatus for transmitting a timestamp with the following features: regarding claim 8, when receiving a synchronization message that includes time of the grandmaster from the grandmaster, to calculate a time difference between the time of the grandmaster and time of the communication apparatus (Fig. 2, a block diagram showing a typical configuration of a communication system to which the present disclosure is applied and which includes a PTP master and a PTP slave, see teachings in [0070-0071, 0080-0084] summarized as “when receiving a synchronization message that includes time of the grandmaster from the grandmaster, calculate a time difference between the time of the grandmaster and time of the communication apparatus (i.e. the system being made of a PTP master 10 and a PTP slave 30 interconnected via a network 20, slave 30 exchanges messages with the master 10 via the network 20. In doing this, the PTP slave 30 synchronizes its time information with that of the master 10, message reception block 33 receives the sync message from the master 10 via the network 20, and extracts from the sync message the transmission time T1i represented by the timestamp in nanoseconds, and also, the message reception block 33 converts in reverse the transmission time T1i represented by the timestamp in nanoseconds to the clock value of .alpha. MHz and outputs the clock value to the correction processing block 34. Furthermore, the message reception block 33 outputs the reception time T2 (clock value of the reference f2) in effect upon receipt of the Sync message to the correction processing block 34 which calculates the frequency drift Delta and outputs the result of the calculation to the slave clock oscillation block 31 which adjusts the frequency f2 in such a manner that a frequency drift input from the correction processing block 34 will become zero [0070-0071, 0080- 0082, 0084])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimizu et al. by using the features as taught by Inomata in order to provide a more effective and efficient system that is capable of calculating a time difference between the time of the grandmaster and time of the communication apparatus. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 9:
Shimizu et al. disclose a method, system and apparatus for synchronizing time with the following features: regarding claim 9, a communication method of a communication apparatus that is included in a communication system that selects from a plurality of communication apparatuses, a grandmaster that is to be a standard of time of the plurality of communication apparatuses, the communication system including the plurality of communication apparatuses, the communication method comprising: when receiving a synchronization message that includes time of the grandmaster from the grandmaster, calculating a time difference between the time of the grandmaster and time of the communication apparatus; and changing count speed of a time counter that counts the time of the communication apparatus in a way that the time of the communication apparatus synchronizes with the time of the grandmaster at a time when a time correction period that is specified beforehand elapses, based on the time difference, wherein the changing the count speed calculates, as a count correction speed ratio, a ratio between a count number of the time counter that is the count number of the time counter in the time correction period for the time of the communication apparatus to synchronize with the time of the grandmaster, and a count number of a time counter of the grandmaster in the time correction period, and changes the count speed based on the count correction speed ratio (Fig. 2, illustrates an example of the entire configuration of a time synchronization system in accordance with one embodiment of the present invention. See teachings in [0042-0044, 0053, 0057, 0081-0084] summarized as “a communication method of a communication apparatus that is included in a communication system that selects from a plurality of communication apparatuses, a grandmaster that is to be a standard of time of the plurality of communication apparatuses (i.e. time synchronization system in includes a plurality of master nodes (master node 1A, master node 1B, . . . master node 1N, a plurality of slave nodes (slave node 2A, slave node 2B, . . . slave node 2N and a plurality of switches (switch 3A, switch 3B, . . . switch 3N, and this time synchronization system forms a hierarchical structure in which the master nodes are in a higher-level layer and the slave nodes are in a lower-level layer, wherein the master nodes 1” function as grand master clocks for synchronizing the time according to the precision time protocol (PTP), and the grandmaster functions as primary is selected from the plurality of  which master nodes function as the secondary master nodes [0042-0044]),  the communication system including the plurality of communication apparatuses, the communication method comprising (i.e. the system includes a plurality of slave nodes (slave node 2A, slave node 2B, . . . slave node 2N and a plurality of switches (switch 3A, switch 3B, . . . switch 3N, and comprising a control unit 22 (fig. 5) [0081]), when receiving a synchronization message that includes time of the grandmaster from the grandmaster (i.e. the master node 1 sends a Sync message to the slave node 2, wherein the Sync message contains the message transmission time (t1) [0053]), calculating a time difference between the time of the grandmaster and time of the communication apparatus (i.e. Using t1, t2, t3, and t4, the slave node 2 calculates the round-trip delay time and the offset value of the slave node 2 relative to the clock of the master node 1 that is the difference between the clock of the master node 1 and the clock of the slave node 2, and the offset value of the slave node 2 is calculated by the following equation 1 [0057]), and changing count speed of a time counter that counts the time of the communication apparatus in a way that the time of the communication apparatus synchronizes with the time of the grandmaster at a time when a time correction period that is specified beforehand elapses, based on the time difference (i.e. after calculating the time offset value of the slave node 2 with the formula, and reiterating these processes multiple times in one second, the two clocks are maintained in synchronization with each other, and the PTP further involves processes such as time correction to achieve time synchronization with higher accuracy in terms of error, and the slave nodes 2 configured to correct a local slave clock thereof by synchronizing time with time in a local master clock, wherein the control unit 22 executing a predetermined program stored in the storage unit 23, the control unit 22 performs control and operation such that a time correction unit 22A and a BMC determination unit 22B can function, wherein the time correction unit 22A corrects the local clock of its slave node 2 by synchronizing the time with the time in the master node according to the time synchronization method in accordance with the PTP, and the time synchronization based on the time elapsed from a reference time [0006, 0057, 0081-0082]), wherein the changing the count speed calculates, as a count correction speed ratio, a ratio between a count number of the time counter that is the count number of the time counter in the time correction period for the time of the communication apparatus to synchronize with the time of the grandmaster, and a count number of a time counter of the grandmaster in the time correction period, and changes the count speed based on the count correction speed ratio (i.e. control unit 22 executing a predetermined program stored in the storage unit 23, the control unit 22 performs control and operation such that a time correction unit 22A and a BMC determination unit 22B can function, the time correction unit 22A corrects the local clock of its slave node 2 by synchronizing the time with the time in the master node according to the time synchronization method in accordance with the PTP, and the BMC determination unit 22B determines the BMC for its slave node 2 based on the BMC selection criteria stored in the storage unit 23 and described in table 2, and the criteria such as clock class and clock accuracy are dynamically updated in the storage unit 23 at regular intervals, and the synchronization-signal reproduction unit 24 reproduces a synchronization signal output 25 by using the local clock of its slave node 2 corrected by the time correction unit 22A, wherein the synchronization signal reproduction is performed according to the equation described in table 1 such that one cycle of the synchronization signal output 25 starts when the local clock matches with the start time of one cycle of the synchronization signal, and the corrected clock obtained as a result of correcting the local clock by the master synchronization unit 12A within a preset time threshold [0064, 0081-0084])”).
Shimizu et al. is teaching of receiving, by a communication apparatus, a synchronization message from the grandmaster find the offset of the clock frequency. Shimizu et al., however, fails to expressly teach to “calculate a time difference” between the time of the grandmaster and time of the communication apparatus.
Inomata discloses a transmission method and apparatus for transmitting a timestamp with the following features: regarding claim 9, when receiving a synchronization message that includes time of the grandmaster from the grandmaster, calculating a time difference between the time of the grandmaster and time of the communication apparatus (Fig. 2, a block diagram showing a typical configuration of a communication system to which the present disclosure is applied and which includes a PTP master and a PTP slave, see teachings in [0070-0071, 0080-0084] summarized as “when receiving a synchronization message that includes time of the grandmaster from the grandmaster, calculate a time difference between the time of the grandmaster and time of the communication apparatus (i.e. the system being made of a PTP master 10 and a PTP slave 30 interconnected via a network 20, slave 30 exchanges messages with the master 10 via the network 20. In doing this, the PTP slave 30 synchronizes its time information with that of the master 10, message reception block 33 receives the sync message from the master 10 via the network 20, and extracts from the sync message the transmission time T1i represented by the timestamp in nanoseconds, and also, the message reception block 33 converts in reverse the transmission time T1i represented by the timestamp in nanoseconds to the clock value of .alpha. MHz and outputs the clock value to the correction processing block 34. Furthermore, the message reception block 33 outputs the reception time T2 (clock value of the reference f2) in effect upon receipt of the Sync message to the correction processing block 34 which calculates the frequency drift Delta and outputs the result of the calculation to the slave clock oscillation block 31 which adjusts the frequency f2 in such a manner that a frequency drift input from the correction processing block 34 will become zero [0070-0071, 0080- 0082, 0084])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimizu et al. by using the features as taught by Inomata in order to provide a more effective and efficient system that is capable of calculating a time difference between the time of the grandmaster and time of the communication apparatus. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 10:
Shimizu et al. disclose a method, system and apparatus for synchronizing time with the following features: regarding claim 10, a non-transitory computer readable medium storing a communication program of a communication apparatus that is included in a communication system that selects from a plurality of communication apparatuses, a grandmaster that is to be a standard of time of the plurality of communication apparatuses, the communication system including the plurality of communication apparatuses, the communication program causing a computer to execute: a difference calculation process, when receiving a synchronization message that includes time of the grandmaster from the grandmaster, to calculate a time difference between the time of the grandmaster and time of the communication apparatus; and a correction process to change count speed of a time counter that counts the time of the communication apparatus in a way that the time of the communication apparatus synchronizes with the time of the grandmaster at a time when a time correction period that is specified beforehand elapses, based on the time difference, wherein the correction process calculates, as a count correction speed ratio, a ratio between a count number of the time counter that is the count number of the time counter in the time correction period for the time of the communication apparatus to synchronize with the time of the grandmaster, and a count number of a time counter of the grandmaster in the time correction period, and changes the count speed based on the count correction speed ratio (Fig. 2, illustrates an example of the entire configuration of a time synchronization system in accordance with one embodiment of the present invention. See teachings in [0042-0044, 0053, 0057, 0081-0084] summarized as “a non-transitory computer readable medium storing a communication program of a communication apparatus that is included in a communication system that selects from a plurality of communication apparatuses, a grandmaster that is to be a standard of time of the plurality of communication apparatuses (i.e. time synchronization system in includes a plurality of master nodes (master node 1A, master node 1B, . . . master node 1N, a plurality of slave nodes (slave node 2A, slave node 2B, . . . slave node 2N and a plurality of switches (switch 3A, switch 3B, . . . switch 3N, and this time synchronization system forms a hierarchical structure in which the master nodes are in a higher-level layer and the slave nodes are in a lower-level layer, wherein the master nodes 1” function as grand master clocks for synchronizing the time according to the precision time protocol (PTP), and the grandmaster functions as primary is selected from the plurality of  which master nodes function as the secondary master nodes, further, the functions of control units of master node and slave node can be implemented on using hardware such as an application specific integrated circuit (ASIC), a programmable logic device (PLD), or a field programmable gate array (FPGA) or a computer by executing a predetermined program stored in the storage unit [0061, 0042-0044]), the communication system including the plurality of communication apparatuses, the communication program causing a computer to execute (i.e. the system includes a plurality of slave nodes (slave node 2A, slave node 2B, . . . slave node 2N and a plurality of switches (switch 3A, switch 3B, . . . switch 3N, and comprising a control unit 22 (fig. 5) [0061, 0081]), a difference calculation process, when receiving a synchronization message that includes time of the grandmaster from the grandmaster (i.e. the master node 1 sends a Sync message to the slave node 2, wherein the Sync message contains the message transmission time (t1) [0053]), to calculate a time difference between the time of the grandmaster and time of the communication apparatus (i.e. Using t1, t2, t3, and t4, the slave node 2 calculates the round-trip delay time and the offset value of the slave node 2 relative to the clock of the master node 1 that is the difference between the clock of the master node 1 and the clock of the slave node 2, and the offset value of the slave node 2 is calculated by the following equation 1 [0057]), and a correction process to change count speed of a time counter that counts the time of the communication apparatus in a way that the time of the communication apparatus synchronizes with the time of the grandmaster at a time when a time correction period that is specified beforehand elapses, based on the time difference (i.e. after calculating the time offset value of the slave node 2 with the formula, and reiterating these processes multiple times in one second, the two clocks are maintained in synchronization with each other, and the PTP further involves processes such as time correction to achieve time synchronization with higher accuracy in terms of error, and the slave nodes 2 configured to correct a local slave clock thereof by synchronizing time with time in a local master clock, wherein the control unit 22 executing a predetermined program stored in the storage unit 23, the control unit 22 performs control and operation such that a time correction unit 22A and a BMC determination unit 22B can function, wherein the time correction unit 22A corrects the local clock of its slave node 2 by synchronizing the time with the time in the master node according to the time synchronization method in accordance with the PTP, and the time synchronization based on the time elapsed from a reference time [0006, 0057, 0081-0082]), wherein the correction process calculates, as a count correction speed ratio, a ratio between a count number of the time counter that is the count number of the time counter in the time correction period for the time of the communication apparatus to synchronize with the time of the grandmaster, and a count number of a time counter of the grandmaster in the time correction period, and changes the count speed based on the count correction speed ratio (i.e. control unit 22 executing a predetermined program stored in the storage unit 23, the control unit 22 performs control and operation such that a time correction unit 22A and a BMC determination unit 22B can function, the time correction unit 22A corrects the local clock of its slave node 2 by synchronizing the time with the time in the master node according to the time synchronization method in accordance with the PTP, and the BMC determination unit 22B determines the BMC for its slave node 2 based on the BMC selection criteria stored in the storage unit 23 and described in table 2, and the criteria such as clock class and clock accuracy are dynamically updated in the storage unit 23 at regular intervals, and the synchronization-signal reproduction unit 24 reproduces a synchronization signal output 25 by using the local clock of its slave node 2 corrected by the time correction unit 22A, wherein the synchronization signal reproduction is performed according to the equation described in table 1 such that one cycle of the synchronization signal output 25 starts when the local clock matches with the start time of one cycle of the synchronization signal, and the corrected clock obtained as a result of correcting the local clock by the master synchronization unit 12A within a preset time threshold [0064, 0081-0084])”).
Shimizu et al. is teaching of receiving, by a communication apparatus, a synchronization message from the grandmaster find the offset of the clock frequency. Shimizu et al., however, fails to expressly teach to “calculate a time difference” between the time of the grandmaster and time of the communication apparatus.
Inomata discloses a transmission method and apparatus for transmitting a timestamp with the following features: regarding claim 10, when receiving a synchronization message that includes time of the grandmaster from the grandmaster, to calculate a time difference between the time of the grandmaster and time of the communication apparatus (Fig. 2, a block diagram showing a typical configuration of a communication system to which the present disclosure is applied and which includes a PTP master and a PTP slave, see teachings in [0070-0071, 0080-0084] summarized as “when receiving a synchronization message that includes time of the grandmaster from the grandmaster, calculate a time difference between the time of the grandmaster and time of the communication apparatus (i.e. the system being made of a PTP master 10 and a PTP slave 30 interconnected via a network 20, slave 30 exchanges messages with the master 10 via the network 20. In doing this, the PTP slave 30 synchronizes its time information with that of the master 10, message reception block 33 receives the sync message from the master 10 via the network 20, and extracts from the sync message the transmission time T1i represented by the timestamp in nanoseconds, and also, the message reception block 33 converts in reverse the transmission time T1i represented by the timestamp in nanoseconds to the clock value of .alpha. MHz and outputs the clock value to the correction processing block 34. Furthermore, the message reception block 33 outputs the reception time T2 (clock value of the reference f2) in effect upon receipt of the Sync message to the correction processing block 34 which calculates the frequency drift Delta and outputs the result of the calculation to the slave clock oscillation block 31 which adjusts the frequency f2 in such a manner that a frequency drift input from the correction processing block 34 will become zero [0070-0071, 0080- 0082, 0084])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimizu et al. by using the features as taught by Inomata in order to provide a more effective and efficient system that is capable of calculating a time difference between the time of the grandmaster and time of the communication apparatus. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2018/0062780 A1) in view of Inomata (US 2013/0215910 A1) as applied to claim 1 above, and further in view of Ichimura et al. (US 10,284,692 B2).

Shimizu et al. and Inomata disclose the claimed limitations as described in paragraph 4 above. Shimizu et al. and Inomata do not expressly disclose the following features: regarding claim 5, comprising: a free-run counter that counts at regular intervals, wherein the time correction period is a period timed by the free-run counter.
Ichimura et al. disclose a communication device that constitute a control system for controlling machines or facilities with the following features: regarding claim 5, comprising: a free-run counter that counts at regular intervals, wherein the time correction period is a period timed by the free-run counter (Fig. 5, a sequence diagram illustrating an example of a time synchronization procedure between a timer of a communication control circuit and a timer of a bus master circuit in configuration example 1 of the control system according to the embodiment, see teachings in “each of the timer 114 and the timer 134 includes a free-run counter and a logic that calculates a local time from a counter value output from the free-run counter, wherein the timer 114 of the communication control circuit 110 asserts a synchronization signal predetermined cycle designated by the processor 102,  the timer 134 of the bus master circuit 130 calculates a difference between the reference clock and the free-run counter of the timer 134 on the basis of the synchronization signal and sequentially corrects the free-run counter, an upper limit of a correction value per time for the free-run counter is determined and when it is detected that the correction value of the free-run counter is equal to or less than a predetermined value, the timer 134 of the bus master circuit 130 notifies the timer 114 of the communication control circuit 110 of time synchronization end”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimizu et al. with Inomata by using the features as taught by Ichimura et al. in order to provide a more effective and efficient system that is capable of using a free-run counter that counts at regular intervals, and the time correction period is a period timed by the free-run counter. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
10/8/2022                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473